Citation Nr: 1619564	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-35 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a respiratory disability, to include bronchiolitis obliterans with organizing pneumonia (BOOP), chronic obstructive pulmonary disease (COPD), and asthma, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel



INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The claim was remanded in June 2015 for additional development and has been returned now for further appellate action.  


FINDING OF FACT

A current respiratory disability did not have its clinical onset in service or for many years thereafter and is not otherwise related to service or a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (e), 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Merits

The Veteran contends that he incurred his current respiratory disabilities during service, specifically as a result of his herbicide exposure.  In the alternative, the Veteran contends that his respiratory disability was proximately caused or aggravated by his service-connected ischemic heart disease.   

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The claims file documents that the Veteran has been diagnosed with and treated for multiple respiratory disabilities, including BOOP, COPD, chronic bronchitis, and asthma.  

Service treatment records document a single incident of respiratory complaints, when the Veteran was diagnosed and treated for an acute upper respiratory infection (URI) in May 1965, which resolved.  Service treatment records do not document and the Veteran does not report, that he was diagnosed with or treated for his current respiratory disabilities during service.  An October 1965 examination upon separation revealed that the Veteran's lungs and chest were found to be normal.  Service treatment records do not document or suggest a chronic respiratory condition and hence are evidence against this claim.  

The first evidence of a currently diagnosed chronic respiratory disability came in 1983, more than 15 years post-discharge, according to the Veteran's report to the January 2008 Agent Orange examination report.  VA and medical treatment records document diagnosis or treatment for such disabilities even later than 1983.  

While the Veteran's service in the Republic of Vietnam has been confirmed, and therefore, his exposure to herbicides is presumed, he has not been diagnosed with a disease that has been recognized under VA regulation as presumptively related to herbicide exposure and BOOP, COPD, chronic bronchitis, and asthma have not been recognized as presumptively caused by herbicide exposure.  See 38 C.F.R. § 3.309(e) (2015).  Hence, presumptive service connection based on herbicide exposure is not available.  The unavailability of presumptive service connection based on herbicide exposure does not preclude establishing service connection on a direct basis as caused by herbicide exposure.  See 

The Veteran has offered his opinion that exposure to Agent Orange caused his respiratory conditions.  The record does not show and the Veteran has not contended that he has expertise in medical matters.  He is thus found to be a non-expert, i.e., layperson, in this regard.  Although it is error to categorically reject a lay nexus opinion, not all questions of nexus are subject to lay opinion. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  Lay persons are not competent to provide nexus opinions with regard to complex matters, although they are competent to provide nexus opinions as to simple matters and are competent to provide nexus opinions based on observation by their senses.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

It is commonly known that whether exposure to environmental hazards causes specific diseases is the subject of extensive research by medical professionals.  Whether the Veteran's respiratory conditions arising many years after exposure to Agent Orange were caused by such exposure is not a question that can be answered by observation with one's senses, nor is it a simple question.  For these reasons, the Board finds that his opinion is not competent evidence of a nexus.  

Moreover, the Board notes that the Veteran has not submitted any competent evidence suggesting or demonstrating a link between his currently diagnosed respiratory disabilities and service, including herbicide exposure.  In fact, the only medical evidence regarding the etiology of any of the Veteran's respiratory disabilities, that of the January 2008 VA Agent Orange examiner, is against the claim.  

As such, the Board finds that this evidence weighs against the Veteran's more recent claim that his respiratory disabilities are due to service.  

Regarding the claim of proximate service connection, the Board again notes that the Veteran has not submitted any evidence in favor of or even suggesting that his service-connected ischemic heart disease caused or aggravated his current respiratory disabilities.  The Board acknowledges his contentions that his ischemic heart disease limited blood flow to the left chamber of his heart, which supplies blood to the lungs and, therefore, his ischemic heart disease may be proximately related to his respiratory disabilities.  However, he is not competent to render such a complex medical opinion, nor has he submitted any competent evidence to support it.  While the Veteran submitted an article suggesting that there is some evidence that early ischemic damage to the lung may be associated with development of BOOP, the Board notes that the Veteran has not been shown to have ischemic changes to the lung, but rather ischemic heart disease.  Therefore, the article is not relevant to the Veteran's claim that his ischemic heart disease is proximately related to his respiratory disabilities.  

Given the lack of competent evidence in support of the claim, the evidence is against a finding of a nexus between the Veteran's current respiratory disabilities and service or a service-connected disability.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 
38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in November 2009. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service records, private treatment records, and VA treatment records through June 2010 are associated with the claims file and the Veteran has not identified any other relevant treatment records to VA.  

The Board recognizes that private treatment records dated in April and August 2012 indicate that the Veteran was receiving VA treatment at that time and that such VA treatment records are clearly not associated with the claims file.  However, as noted above, the fact that the Veteran has a current respiratory disability and has received ongoing VA treatment for this disability has been demonstrated and is not at issue in this case and so evidence demonstrating further treatment for a respiratory disability would not aid the Veteran is substantiating his claim.  There is no competent evidence linking the Veteran's respiratory disabilities to service or to the Veteran's service-connected heart disability.  Moreover, the Veteran has not reported nor is there is any evidence that the outstanding VA treatment records would provide such a link between the current disability and service or a service-connected disability.  As such, the record does not establish that there is a reasonable possibility of substantiating the claim if such records were obtained.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (while VA's duty to assist is extended to obtaining sufficiently identified VA medical records, the duty to assist is not unlimited, particularly where there is no reasonable possibility that any assistance VA would provide to the claimant would substantiate the claim).  

In addition, the Board recognizes that a VA examination and opinion have not been obtained in connection with this claim, but finds that such is not required.  There is sufficient medical evidence to decide this case, specifically, the January 2008 VA examination and opinion.  

The issue on appeal was previously before the Board June 2015, when it was remanded for additional development.  In accordance with the remand instructions, a request was made for records involved in a claim for Social Security Administration (SSA) disability benefits.  An August 2015 response indicated that such records had been destroyed.  A supplemental statement of the case was issued in September 2015.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

There is no indication of additional existing evidence that is necessary for a fair 

(CONTINUED ON NEXT PAGE)

adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist. 


ORDER

Service connection for a respiratory disability, to include BOOP, COPD, chronic bronchitis, and asthma is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


